Title: Binney & Ludlow to Thomas Jefferson, 24 January 1820
From: Binney & Ludlow
To: Jefferson, Thomas


					
						Sir
						
							Boston
							January 24. 1820
						
					
					By the Brig Mercury from Marseilles we receiv’d a Cask said to contain Garden Seeds for you although we receiv’d no Bill of Lading or Letters on the subject—
					The original marks & address on the Cask when shipp’d are so much disfigur’d as not to be legible but we understood from the Captain the Package was for you & put on board by messrs Hews & Fettyplace of Marseilles & sent to our charge. we have accordingly waited some time in expectation of receiving some directions relative to it but as we have not unless otherwise directed we shall ship it by the first opportunity to Virginia—
					
						We are very respectfully Yr mo obdt
						
							Binney & Ludlow
						
					
				 